Citation Nr: 1009655	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
San, Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a TDIU.  She is 
currently service-connected for spondylolisthesis L5-S1 with 
secondary myositis of dorsal and lumbar paravertebral muscles 
(40%); myositis of the cervical paravertebral muscles (30%); 
spondylolisthesis L5-S1 with secondary myositis of the 
cervical dorsal lumbar paravertebral muscles (20%); residuals 
of fracture of the right clavicle with deformity (20%); and 
duodenal ulcer disease with duodenitis (10 %), combined for a 
total evaluation of 70 % effective from March 11, 2005.  
Therefore, she meets the schedular requirements under the 
provisions of 38 C.F.R. § 4.16(a) (with one disability rated 
at 40 percent or higher and the combined rating is 70 percent 
or higher).

The question that remains, however, is whether her service-
connected disabilities preclude her from obtaining or 
engaging in substantially gainful employment.  The central 
inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

The Veteran recently submitted a September 2009 letter from 
Dr. M. E. Figueroa, a private physician, in which he opined 
that the Veteran's service-connected disabilities make her 
unable or to follow a substantially gainful occupation.  The 
physician stated that the severe pain and impairment due to 
her back, neck, and ulcer conditions affect her activities of 
daily life, such as cooking, washing clothes, mopping, 
driving, as well as prolonged standing and sitting.  Flexion 
of the cervical spine was to 10 degrees, and flexion of the 
lumbar spine was to 10 degrees.  

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on a Veteran's 
ability to work.  See Friscia v. Brown, 7 Vet. App. 294 
(1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful 
employment that takes into account solely her service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
spondylolisthesis L5-S1 with secondary 
myositis of dorsal and lumbar 
paravertebral muscles; myositis of the 
cervical paravertebral muscles; 
spondylolisthesis L5-S1 with secondary 
myositis of the cervical dorsal lumbar 
paravertebral muscles; residuals of 
fracture of the right clavicle with 
deformity; and duodenal ulcer disease 
with duodenitis, preclude employment 
consistent with the Veteran's high school 
education and occupational experience as 
a mechanic, without taking into account 
his age or any nonservice-connected 
disability.  The examiner(s) should set 
forth a rationale for the conclusions 
reached.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal, 
taken into consideration provisions of 38 
C.F.R. § 4.16(b).  If the benefits sought 
are not fully granted, the RO or AMC must 
furnish a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.


No action is required of the Veteran and her representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


